 

Exhibit 10.5

 

FORM OF CLEAN DIESEL TECHNOLOGIES, INC.

NOTICE OF GRANT OF STOCK OPTION

(For Non-Employee Director)

 

Clean Diesel Technologies, Inc. (the “Corporation”) has granted to the
Participant an option (the “Option”) to purchase certain shares of common stock
of the Corporation pursuant to the Clean Diesel Technologies, Inc. Stock
Incentive Plan (the “Plan”), as follows:

 

Participant:

_____________

Grant ID:

____________

Date of Grant:

_____________

Number of Option Shares:

_____________, subject to adjustment as provided by the Option Agreement.

Exercise Price:

$____________

Vesting Start Date:

_____________

Option Expiration Date:

The tenth anniversary of the Date of Grant

Option Exercisability:

Exercisable only at such time and to the extent vested.

Tax Status of Option:

Nonstatutory Stock Option.

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio” 
determined as of such date, as follows:

 

 

Vested Ratio

 

Prior to _______ [one month from Date of Grant] (“Initial Vesting
Date”)...................................................................................
 

0

 

On the Initial Vesting
Date..............................................................

1/12

 

Plus

 

 

For each full month of the Participant’s Service from the Initial Vesting Date
until the Vested Ratio equals 1/1................


1/12

Superseding Agreement:

None

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Corporation, the Corporation and the Participant agree
that the Option is governed by this Grant Notice and by the provisions of the
Plan and the applicable Option Agreement, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan and the Option
Agreement are available for review upon request at the Corporation’s offices and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the applicable Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

Clean diesel technologies, INC.

PARTICIPANT

 

 

By: _____________________________________________

___________________________________________

[officer name]

Signature

[officer title]

___________________________________________

 

Date

Address:

 

___________________________________________

 

 

Address

 

 

___________________________________________

 

 

ATTACHMENTS:    Stock Incentive Plan, as amended to the Date of Grant; Option
Agreement and Plan Prospectus

                                                   

--------------------------------------------------------------------------------

 

 

Clean diesel technologies, INC.

STOCK OPTION AGREEMENT

(For Non-Employee Director)

Clean Diesel Technologies, Inc. (the “Corporation”) has granted to the
Participant named in the Notice of Grant of Stock Option (the “Grant Notice”) to
which this Stock Option Agreement (the “Option Agreement”) is attached an option
(the “Option”) to purchase certain Shares upon the terms and conditions set
forth in the Grant Notice and this Option Agreement.  The Option has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the Clean Diesel Technologies, Inc. Stock Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this Option Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of Shares issuable pursuant to the Option
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Grant Notice,
this Option Agreement or the Plan.


1.                  DEFINITIONS AND CONSTRUCTION. 


1.1              DEFINITIONS.   UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE
PLAN.


(A)                “CAUSE” MEANS (I) PARTICIPANT’S CONVICTION OF A FELONY OR
COMMISSION OF ANY ACT OF FRAUD, MORAL TURPITUDE OR DISHONESTY,
(II) PARTICIPANT’S BREACH OF ANY OF THE TERMS OR CONDITIONS OF, OR THE FAILURE
TO PERFORM ANY COVENANT CONTAINED IN, THE COMPANY’S EMPLOYEE HANDBOOK OR CODE OF
BUSINESS CONDUCT AND ETHICS, AS MODIFIED FROM TIME TO TIME, OR (C) PARTICIPANT’S
VIOLATION OF REASONABLE INSTRUCTIONS OR POLICIES ESTABLISHED BY THE COMPANY WITH
RESPECT TO THE OPERATION OF ITS BUSINESS AND AFFAIRS OR PARTICIPANT’S FAILURE TO
CARRY OUT THE REASONABLE INSTRUCTIONS REQUIRED IN CONNECTION WITH HIS OR HER
SERVICE.


(B)                 “RETIREMENT”  MEANS TERMINATION OF A PARTICIPANT’S SERVICE
BY RETIREMENT UNDER THE NORMAL, MANDATORY, EARLY AND APPLICABLE AGE PLUS SERVICE
OR OTHER PROVISION OF THE APPLICABLE RETIREMENT PLAN OF THE CORPORATION OR, IF
THERE SHALL BE NO SUCH PLAN, THEN UNDER SUCH PROCEDURES AS THE CORPORATION MAY
FROM TIME TO TIME ESTABLISH.


(C)                “SERVICE” MEANS A PARTICIPANT’S SERVICE WITH THE CORPORATION
AS A NON-EMPLOYEE DIRECTOR.  UNLESS OTHERWISE PROVIDED BY THE BOARD, A
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A
CHANGE IN THE CAPACITY IN WHICH THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE
IN THE CORPORATION FOR WHICH THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT
THERE IS NO INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S SERVICE. 
FURTHERMORE, A PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE BEEN
INTERRUPTED OR TERMINATED IF THE PARTICIPANT TAKES ANY MILITARY LEAVE, SICK
LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE APPROVED BY THE CORPORATION. 
HOWEVER, UNLESS OTHERWISE PROVIDED BY THE BOARD, IF ANY SUCH LEAVE TAKEN BY A
PARTICIPANT EXCEEDS NINETY (90) DAYS, THEN ON THE NINETY-FIRST (91ST) DAY
FOLLOWING THE COMMENCEMENT OF SUCH LEAVE THE PARTICIPANT’S SERVICE SHALL BE
DEEMED TO HAVE TERMINATED, UNLESS THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE
IS GUARANTEED BY STATUTE OR CONTRACT.  NOTWITHSTANDING THE FOREGOING, UNLESS
OTHERWISE DESIGNATED BY THE COMPANY OR REQUIRED BY LAW, AN UNPAID LEAVE OF
ABSENCE SHALL NOT BE TREATED AS SERVICE FOR PURPOSES OF DETERMINING VESTING
UNDER THIS OPTION AGREEMENT.  A PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED EITHER UPON AN ACTUAL TERMINATION OF SERVICE OR UPON THE BUSINESS
ENTITY FOR WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE THE
CORPORATION.  SUBJECT TO THE FOREGOING, THE CORPORATION, IN ITS DISCRETION,
SHALL DETERMINE WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND THE
EFFECTIVE DATE OF SUCH TERMINATION.

1

--------------------------------------------------------------------------------

 

 


1.2              CONSTRUCTION.   CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE
CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


2.                  TAX CONSEQUENCES. 


TAX STATUS OF OPTION.   THIS OPTION IS INTENDED TO HAVE THE TAX STATUS
DESIGNATED IN THE GRANT NOTICE.


3.                  ADMINISTRATION. 

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Corporation in the administration of the Plan or the Option shall be
determined by the Board.  All such determinations by the Board shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Board in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any officer of the Corporation shall have the authority to act on
behalf of the Corporation with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Corporation
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, or election.


4.                  EXERCISE OF THE OPTION. 


4.1              RIGHT TO EXERCISE.   EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL VESTING DATE AND PRIOR TO
THE TERMINATION OF THE OPTION (AS PROVIDED IN SECTION 6) IN AN AMOUNT NOT TO
EXCEED THE NUMBER OF VESTED SHARES LESS THE NUMBER OF SHARES PREVIOUSLY ACQUIRED
UPON EXERCISE OF THE OPTION.  IN NO EVENT SHALL THE OPTION BE EXERCISABLE FOR
MORE SHARES THAN THE NUMBER OF OPTION SHARES, AS ADJUSTED PURSUANT TO SECTION 9.


4.2              METHOD OF EXERCISE.   EXERCISE OF THE OPTION SHALL BE BY MEANS
OF ELECTRONIC OR WRITTEN NOTICE (THE “EXERCISE NOTICE”) IN A FORM AUTHORIZED BY
THE CORPORATION.  AN ELECTRONIC EXERCISE NOTICE MUST BE DIGITALLY SIGNED OR
AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE NOTICE AND
TRANSMITTED TO THE CORPORATION OR AN AUTHORIZED REPRESENTATIVE OF THE
CORPORATION (INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE
CORPORATION).  IN THE EVENT THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE
TO PROVIDE AN ELECTRONIC EXERCISE NOTICE, THE OPTION SHALL BE EXERCISED BY A
WRITTEN EXERCISE NOTICE ADDRESSED TO THE CORPORATION, WHICH SHALL BE SIGNED BY
THE PARTICIPANT AND DELIVERED IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, BY CONFIRMED FACSIMILE TRANSMISSION, OR BY SUCH OTHER MEANS
AS THE CORPORATION MAY PERMIT, TO THE CORPORATION, OR AN AUTHORIZED
REPRESENTATIVE OF THE CORPORATION (INCLUDING A THIRD-PARTY ADMINISTRATOR
DESIGNATED BY THE CORPORATION).  EACH EXERCISE NOTICE, WHETHER ELECTRONIC OR
WRITTEN, MUST STATE THE PARTICIPANT’S ELECTION TO EXERCISE THE OPTION, THE
NUMBER OF WHOLE SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND SUCH OTHER
REPRESENTATIONS AND AGREEMENTS AS TO THE PARTICIPANT’S INVESTMENT INTENT WITH
RESPECT TO SUCH SHARES AS MAY BE REQUIRED PURSUANT TO THE PROVISIONS OF THIS
OPTION AGREEMENT.  FURTHER, EACH EXERCISE NOTICE MUST BE RECEIVED BY THE
CORPORATION PRIOR TO THE TERMINATION OF THE OPTION AS SET FORTH IN SECTION 6 AND
MUST BE ACCOMPANIED BY FULL PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES BEING PURCHASED.  THE OPTION SHALL BE DEEMED TO BE EXERCISED
UPON RECEIPT BY THE CORPORATION OF SUCH ELECTRONIC OR WRITTEN EXERCISE NOTICE
AND THE AGGREGATE EXERCISE PRICE.

                                                    

2

--------------------------------------------------------------------------------

 

 


4.3              PAYMENT OF EXERCISE PRICE.


(A)                FORMS OF CONSIDERATION AUTHORIZED.   EXCEPT AS OTHERWISE
PROVIDED BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES
FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE (I) IN CASH, BY CHECK OR
IN CASH EQUIVALENT; (II) IF PERMITTED BY THE CORPORATION AND SUBJECT TO THE
LIMITATIONS CONTAINED IN SECTION 4.3(B), BY MEANS OF (1) A CASHLESS EXERCISE,
(2) A NET-EXERCISE, OR (3) A STOCK TENDER EXERCISE; OR (III) BY ANY COMBINATION
OF THE FOREGOING.


(B)               LIMITATIONS ON FORMS OF CONSIDERATION.  THE CORPORATION
RESERVES, AT ANY AND ALL TIMES, THE RIGHT, IN THE CORPORATION’S SOLE AND
ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY PROGRAM
OR PROCEDURE PROVIDING FOR PAYMENT OF THE EXERCISE PRICE THROUGH ANY OF THE
MEANS DESCRIBED BELOW, INCLUDING WITH RESPECT TO THE PARTICIPANT NOTWITHSTANDING
THAT SUCH PROGRAM OR PROCEDURES MAY BE AVAILABLE TO OTHERS.

(I)                 CASHLESS EXERCISE.  A “CASHLESS EXERCISE”  MEANS THE
DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER IN A FORM ACCEPTABLE TO THE CORPORATION PROVIDING FOR
THE ASSIGNMENT TO THE CORPORATION OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT
TO SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION IN AN AMOUNT NOT LESS THAN
THE AGGREGATE EXERCISE PRICE FOR SUCH SHARES (INCLUDING, WITHOUT LIMITATION,
THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS PROMULGATED
FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).

(II)               NET-EXERCISE.   A “NET-EXERCISE”  MEANS THE DELIVERY OF A
PROPERLY EXECUTED EXERCISE NOTICE ELECTING A PROCEDURE PURSUANT TO WHICH (1) THE
CORPORATION WILL REDUCE THE NUMBER OF SHARES OTHERWISE ISSUABLE TO THE
PARTICIPANT UPON THE EXERCISE OF THE OPTION BY THE LARGEST WHOLE NUMBER OF
SHARES HAVING A FAIR MARKET VALUE THAT DOES NOT EXCEED THE AGGREGATE EXERCISE
PRICE FOR THE SHARES WITH RESPECT TO WHICH THE OPTION IS EXERCISED, AND (2) THE
PARTICIPANT SHALL PAY TO THE CORPORATION IN CASH THE REMAINING BALANCE OF SUCH
AGGREGATE EXERCISE PRICE NOT SATISFIED BY SUCH REDUCTION IN THE NUMBER OF WHOLE
SHARES TO BE ISSUED.  FOLLOWING A NET-EXERCISE, THE NUMBER OF SHARES REMAINING
SUBJECT TO THE OPTION, IF ANY, SHALL BE REDUCED BY THE SUM OF (1) THE NET NUMBER
OF SHARES ISSUED TO THE PARTICIPANT UPON SUCH EXERCISE, AND (2) THE NUMBER OF
SHARES DEDUCTED BY THE CORPORATION FOR PAYMENT OF THE AGGREGATE EXERCISE PRICE.

                                                    

3

--------------------------------------------------------------------------------

 

 

(III)             STOCK TENDER EXERCISE.  A “STOCK TENDER EXERCISE”  MEANS THE
DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE ACCOMPANIED BY (1) THE
PARTICIPANT’S TENDER TO THE CORPORATION, OR ATTESTATION TO THE OWNERSHIP, IN A
FORM ACCEPTABLE TO THE CORPORATION OF WHOLE SHARES HAVING A FAIR MARKET VALUE
THAT DOES NOT EXCEED THE AGGREGATE EXERCISE PRICE FOR THE SHARES WITH RESPECT TO
WHICH THE OPTION IS EXERCISED, AND (2) THE PARTICIPANT’S PAYMENT TO THE
CORPORATION IN CASH OF THE REMAINING BALANCE OF SUCH AGGREGATE EXERCISE PRICE
NOT SATISFIED BY SUCH SHARES’ FAIR MARKET VALUE.  A STOCK TENDER EXERCISE SHALL
NOT BE PERMITTED IF IT WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY
LAW, REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE CORPORATION’S
STOCK.  IF REQUIRED BY THE CORPORATION, THE OPTION MAY NOT BE EXERCISED BY
TENDER TO THE CORPORATION, OR ATTESTATION TO THE OWNERSHIP, OF SHARES UNLESS
SUCH SHARES EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR A PERIOD OF TIME
REQUIRED BY THE CORPORATION (AND NOT USED FOR ANOTHER OPTION EXERCISE BY
ATTESTATION DURING SUCH PERIOD) OR WERE NOT ACQUIRED, DIRECTLY OR INDIRECTLY,
FROM THE CORPORATION.


4.4              TAX WITHHOLDING. 


(A)                IN GENERAL.  AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR
IN PART, OR AT ANY TIME THEREAFTER AS REQUESTED BY THE CORPORATION, THE
PARTICIPANT HEREBY AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS
PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR
(INCLUDING BY MEANS OF A CASHLESS EXERCISE TO THE EXTENT PERMITTED BY THE
CORPORATION), ANY SUMS REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX (INCLUDING ANY SOCIAL INSURANCE) WITHHOLDING OBLIGATIONS OF THE CORPORATION,
IF ANY, WHICH ARISE IN CONNECTION WITH THE OPTION.  THE CORPORATION SHALL HAVE
NO OBLIGATION TO DELIVER SHARES UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE
CORPORATION HAVE BEEN SATISFIED BY THE PARTICIPANT.


(B)               WITHHOLDING IN SHARES.   THE CORPORATION SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO REQUIRE THE PARTICIPANT TO SATISFY ALL OR ANY PORTION
OF THE CORPORATION’S TAX WITHHOLDING OBLIGATIONS UPON EXERCISE OF THE OPTION BY
DEDUCTING FROM THE SHARES OTHERWISE ISSUABLE TO THE PARTICIPANT UPON SUCH
EXERCISE A NUMBER OF WHOLE SHARES HAVING A FAIR MARKET VALUE, AS DETERMINED BY
THE CORPORATION AS OF THE DATE OF EXERCISE, NOT IN EXCESS OF THE AMOUNT OF SUCH
TAX WITHHOLDING OBLIGATIONS DETERMINED BY THE APPLICABLE MINIMUM STATUTORY
WITHHOLDING RATES.


4.5              BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.   THE
PARTICIPANT HEREBY AUTHORIZES THE CORPORATION, IN ITS SOLE DISCRETION, TO
DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE
PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE CORPORATION HAS NOTICE ANY
OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF THE
OPTION.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE
PARTICIPANT.                                                   

4

--------------------------------------------------------------------------------

 

 


4.6              RESTRICTIONS ON GRANT OF THE OPTION AND ISSUANCE OF SHARES.  
THE GRANT OF THE OPTION AND THE ISSUANCE OF SHARES UPON EXERCISE OF THE OPTION
SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL,
STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  THE OPTION MAY NOT BE
EXERCISED IF THE ISSUANCE OF SHARES UPON EXERCISE WOULD CONSTITUTE A VIOLATION
OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR
REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON
WHICH THE STOCK MAY THEN BE LISTED.  IN ADDITION, THE OPTION MAY NOT BE
EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT SHALL AT
THE TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH RESPECT TO THE SHARES
ISSUABLE UPON EXERCISE OF THE OPTION OR (II) IN THE OPINION OF LEGAL COUNSEL TO
THE CORPORATION, THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION MAY BE ISSUED
IN ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. 
ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS VESTED.  THE INABILITY OF THE CORPORATION TO OBTAIN
FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY
THE CORPORATION’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE
OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE CORPORATION OF ANY
LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE
EXERCISE OF THE OPTION, THE CORPORATION MAY REQUIRE THE PARTICIPANT TO SATISFY
ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE
WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY
WITH RESPECT THERETO AS MAY BE REQUESTED BY THE CORPORATION.


4.7              FRACTIONAL SHARES.   THE CORPORATION SHALL NOT BE REQUIRED TO
ISSUE FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.


5.                  NONTRANSFERABILITY OF THE OPTION. 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.


6.                  TERMINATION OF THE OPTION. 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

                                                    

5

--------------------------------------------------------------------------------

 

 


7.                  EFFECT OF TERMINATION OF SERVICE. 


7.1              OPTION EXERCISABILITY.  THE OPTION SHALL TERMINATE IMMEDIATELY
UPON THE PARTICIPANT’S TERMINATION OF SERVICE TO THE EXTENT THAT IT IS THEN
UNVESTED AND SHALL BE EXERCISABLE AFTER THE PARTICIPANT’S TERMINATION OF SERVICE
TO THE EXTENT IT IS THEN VESTED ONLY DURING THE APPLICABLE TIME PERIOD AS
DETERMINED BELOW AND THEREAFTER SHALL TERMINATE.


(A)                TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS OPTION AGREEMENT TO THE CONTRARY, IF THE PARTICIPANT’S SERVICE IS
TERMINATED FOR CAUSE OR IF, FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE
AND DURING ANY PERIOD IN WHICH THE OPTION OTHERWISE WOULD REMAIN EXERCISABLE,
THE PARTICIPANT ENGAGES IN ANY ACT THAT WOULD CONSTITUTE CAUSE, THE OPTION SHALL
TERMINATE IN ITS ENTIRETY AND CEASE TO BE EXERCISABLE IMMEDIATELY UPON SUCH
TERMINATION OF SERVICE OR ACT.


(B)               OTHER TERMINATION OF SERVICE.   IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON, EXCEPT CAUSE, THE OPTION, TO THE EXTENT UNEXERCISED
AND EXERCISABLE FOR VESTED SHARES BY THE PARTICIPANT ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR IN THE
CASE OF DISABILITY OR DEATH, THE PARTICIPANT’S GUARDIAN, LEGAL REPRESENTATIVE OR
BENEFICIARY) AT ANY TIME PRIOR TO THE OPTION EXPIRATION DATE. THE PARTICIPANT’S
SERVICE SHALL BE DEEMED TO HAVE TERMINATED ON ACCOUNT OF DEATH IF THE
PARTICIPANT DIES WITHIN THREE (3) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF
SERVICE.


7.2              EXTENSION IF EXERCISE PREVENTED BY LAW.   NOTWITHSTANDING THE
FOREGOING, OTHER THAN TERMINATION OF THE PARTICIPANT’S SERVICE FOR CAUSE, IF THE
EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET FORTH IN
SECTION 7.1 IS PREVENTED BY THE PROVISIONS OF SECTION 4.6, THE OPTION SHALL
REMAIN EXERCISABLE UNTIL THE LATER OF (A) THIRTY (30) DAYS AFTER THE DATE SUCH
EXERCISE FIRST WOULD NO LONGER BE PREVENTED BY SUCH PROVISIONS, OR (B) THE END
OF THE APPLICABLE TIME PERIOD UNDER SECTION 7.1, BUT IN ANY EVENT NO LATER THAN
THE OPTION EXPIRATION DATE.


8.                  EFFECT OF CHANGE IN CONTROL. 

In the event of a Change in Control, except to the extent that the Board
determines to cash out the Option in accordance with Section 8.2(c) of the Plan,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Corporation’s rights and
obligations under all or any portion of the Option or substitute for all or any
portion of the Option a substantially equivalent option for the Acquiror’s
stock.  For purposes of this Section, the Option or any portion thereof shall be
deemed assumed if, following the Change in Control, the Option confers the right
to receive, subject to the terms and conditions of the Plan and this Option
Agreement, for each Share subject to such portion of the Option immediately
prior to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a Share on
the effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration is not solely common stock of the Acquiror, the Board may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each Share subject to the Option, to
consist solely of common stock of the Acquiror equal in Fair Market Value to the
per share consideration received by holders of Stock pursuant to the Change in
Control.  The Option shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control to the extent that the Option
is neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of the Change in Control.

                                                    

6

--------------------------------------------------------------------------------

 

 


9.                  ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE. 

Subject to any required action by the stockholders of the Corporation and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the common stock of the Corporation (“Stock”)
effected without receipt of consideration by the Corporation, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Corporation, or in the event of payment
of a dividend or distribution to the stockholders of the Corporation in a form
other than Stock (excepting normal cash dividends) that has a material effect on
the Fair Market Value of Shares, appropriate and proportionate adjustments shall
be made in the number, Exercise Price and kind of shares subject to the Option,
in order to prevent dilution or enlargement of the Participant’s rights under
the Option.  For purposes of the foregoing, conversion of any convertible
securities of the Corporation shall not be treated as “effected without receipt
of consideration by the Corporation.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number and the Exercise Price shall be rounded up to the nearest whole cent.  In
no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the Stock subject to the Option.  Such adjustments shall be
determined by the Board, and its determination shall be final, binding and
conclusive.


10.              RIGHTS AS A STOCKHOLDER OR DIRECTOR. 

The Participant shall have no rights as a stockholder with respect to any Shares
covered by the Option until the date of the issuance of the Shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Corporation or of a duly authorized transfer agent of the Corporation).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Shares are issued, except as provided
in Section 9Nothing in this Option Agreement shall confer upon the Participant
any right to continue in the Service of the Corporation or interfere in any way
with any right of the Corporation to terminate the Participant’s Service as a
Director at any time.


11.              NOTICE OF SALES UPON DISQUALIFYING DISPOSITION. 

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. 


12.              LEGENDS. 

The Corporation may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock subject to the provisions of this Option
Agreement.  The Participant shall, at the request of the Corporation, promptly
present to the Corporation any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section.  Unless otherwise specified by the
Corporation, legends placed on such certificates may include, but shall not be
limited to, the following:

                                                    

7

--------------------------------------------------------------------------------

 

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”).  IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE].  SHOULD
THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

 


13.              MISCELLANEOUS PROVISIONS. 


13.1          TERMINATION OR AMENDMENT.  THE BOARD MAY TERMINATE OR AMEND THE
PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN
SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH TERMINATION OR
AMENDMENT MAY HAVE A MATERIALLY ADVERSE EFFECT ON THE OPTION OR ANY UNEXERCISED
PORTION HEREOF WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT
REGULATION.  NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.


13.2          FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS OPTION AGREEMENT.


13.3          BINDING EFFECT.  THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT
OF THE SUCCESSORS AND ASSIGNS OF THE CORPORATION AND, SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND
THE PARTICIPANT’S  HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


13.4          DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT
OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL
ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY THE CORPORATION, OR UPON
DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR
CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH
POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS OF SUCH
PARTY SET FORTH IN THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.

                                                    

8

--------------------------------------------------------------------------------

 

 


(A)                DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS,
WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE,
THIS OPTION AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE CORPORATION
PROVIDED GENERALLY TO THE CORPORATION’S STOCKHOLDERS, MAY BE DELIVERED TO THE
PARTICIPANT ELECTRONICALLY.  IN ADDITION, IF PERMITTED BY THE CORPORATION, THE
PARTICIPANT MAY DELIVER ELECTRONICALLY THE GRANT NOTICE AND EXERCISE NOTICE
CALLED FOR BY SECTION 4.2 TO THE CORPORATION OR TO SUCH THIRD PARTY INVOLVED IN
ADMINISTERING THE PLAN AS THE CORPORATION MAY DESIGNATE FROM TIME TO TIME.  SUCH
MEANS OF ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE THE
DELIVERY OF A LINK TO A CORPORATION INTRANET OR THE INTERNET SITE OF A THIRD
PARTY INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY OF THE DOCUMENT VIA
E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC DELIVERY SPECIFIED BY THE CORPORATION.


(B)               CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES
THAT THE PARTICIPANT HAS READ SECTION 13.4(A) OF THIS OPTION AGREEMENT AND
CONSENTS TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND, IF PERMITTED BY
THE CORPORATION, THE DELIVERY OF THE GRANT NOTICE AND EXERCISE NOTICE, AS
DESCRIBED IN SECTION 13.4(A).  THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY
RECEIVE FROM THE CORPORATION A PAPER COPY OF ANY DOCUMENTS DELIVERED
ELECTRONICALLY AT NO COST TO THE PARTICIPANT BY CONTACTING THE CORPORATION BY
TELEPHONE OR IN WRITING.  THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
PARTICIPANT WILL BE PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED
ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT
UNDERSTANDS THAT THE PARTICIPANT MUST PROVIDE THE CORPORATION OR ANY DESIGNATED
THIRD PARTY ADMINISTRATOR WITH A PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED
ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR
HER CONSENT TO THE ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 13.4(A)
OR MAY CHANGE THE ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE
DELIVERED (IF THE PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY
TIME BY NOTIFYING THE CORPORATION OF SUCH REVOKED CONSENT OR REVISED E-MAIL
ADDRESS BY TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC
DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 13.4(A).


13.5          INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS OPTION AGREEMENT AND
THE PLAN, TOGETHER WITH THE SUPERSEDING AGREEMENT, IF ANY, SHALL CONSTITUTE THE
ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE CORPORATION WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE ANY PRIOR
AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES AMONG
THE PARTICIPANT AND THE CORPORATION WITH RESPECT TO SUCH SUBJECT MATTER.  TO THE
EXTENT CONTEMPLATED HEREIN, THE PROVISIONS OF THE GRANT NOTICE, THE OPTION
AGREEMENT AND THE PLAN SHALL SURVIVE ANY EXERCISE OF THE OPTION AND SHALL REMAIN
IN FULL FORCE AND EFFECT.


13.6          APPLICABLE LAW.  THIS OPTION AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.


13.7          COUNTERPARTS.   THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

                                                    

 9

--------------------------------------------------------------------------------

 
 